Citation Nr: 0212077	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for inflammatory bowel 
disease with postoperative residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955 and from February 1956 to February 1960.  He 
was subsequently in the Air Force Reserve, without extended 
active duty from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which ultimately 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for inflammatory 
bowel disease, and that the claim was being decided on the 
merits.  The veteran submitted private medical statements in 
support of his claim and underwent a VA examination.  Since 
the matter has been decided on the merits by the Board, and 
the issue of service connection on the merits was the agreed 
upon issue at the Travel Board hearing, the Board will 
proceed accordingly.

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Inflammatory bowel disease, including chronic ulcerative 
colitis was not present in service, and no inflammatory bowel 
disease was present until many years after the veteran's 
service separation.  There is no showing of inflammatory 
bowel disease related to active service.  



CONCLUSION OF LAW

The veteran's inflammatory bowel disease, including chronic 
ulcerative colitis was not incurred in service, and no 
chronic inflammatory bowel disease is shown to be related to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2002); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in April 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that the 
veteran was seen with symptoms of diarrhea and vomiting.  The 
diagnosis was probable virus infection.  On physical 
examination conducted in August 1955, his gastrointestinal 
system was clinically normal.  Other examinations and 
clinical findings in the records for the active duty service 
fail to reveal pertinent complaints, findings, or diagnoses.

On VA examination in May 1964 no pertinent complaints were 
noted.  On physical examination, no significant abnormalities 
of his digestive system were indicated.  

Private medical records dated June 1983 to January 1984 
reflect that the veteran was treated for inflammatory bowel 
disease and status post subtotal colectomy with 
ileosigmoidostomy and incidental identification of Duke's A 
adenocarcinoma.  

In a February 1991 private doctor's statement, Hugh McElwee, 
M.D. indicated that the veteran continued to struggle with 
inflammatory bowel disease.  The doctor related that the 
veteran was debilitated by the disorder and would probably 
require surgical intervention to affect a cure.  

In a January 1997 statement, Dr. McElwee related that the 
veteran had been his patient since 1983.  It was noted that 
he had a long history of bowel disease which the veteran 
maintained began with a severe bout of dysentery in 1952 
during the Korean War.  He claimed that the veteran was 
treated with an unknown medication and seemed to be well 
until he was diagnosed with ulcerative colitis in 1967.  The 
doctor stated that the veteran underwent a subtotal colectomy 
and ileal sigmoidoscopy in April 1982.  One polyp from that 
surgery revealed a focal area of adenocarcinoma.  He related 
that since his surgery, the veteran has had residual problems 
with proctitis and chronic back pain which could be related 
to his ulcerative colitis.  The doctor maintained that the 
association between his intestinal symptoms in 1952 and his 
subsequent diagnosis of ulcerative colitis and ongoing 
symptoms was uncertain but they could be medically related.  

Private hospital records dated from March 1991 to May 1991 
reflect that the veteran was admitted for enclosure of 
ileostomy.  The admitting diagnosis was ileoanal pouch pull-
through, status post ulcerative colitis.  It was noted that 
he had a longstanding history of chronic mucosal ulcerative 
colitis.  His postoperative course was uneventful.  

In an April 1999 VA medical opinion, William W. McIntyre, 
M.D. noted that the veteran gave a history of a prolonged 
episode of diarrhea during his military service in Korea.  
The doctor opined that it was possible that the episode was 
the first manifestation of his colitis or that the stress of 
his service eventually had a role in the development of his 
colitis.  However, the doctor indicated that in the absence 
of medical records, it would be purely speculative to draw 
such a conclusion since dysentery was not an uncommon problem 
in troops during that time period.  

In an August 1999 statement in support of his claim, the 
veteran indicated that he developed dysentery while on active 
military duty in Korea.  He stated that he was treated with 
medication but doctors were not available at that time and no 
medical records were kept of his treatment.  He said that he 
has suffered from "loose bowels" for 40 years.  

In a June 2000 statement, Dr. McElwee reiterated his prior 
statements regarding the veteran's reported history of 
dysentery during service and diagnosis of ulcerative colitis 
in 1967.  The doctor related that the association between his 
history of dysentery during service and subsequent ulcerative 
colitis would seem medically marginal, at best.  He added 
that it would be conjecture to conclude that he acquired 
infectious etiologies to facilitate or precipitate his 
ulcerative colitis.  

On VA examination in November 2001 the veteran's history of 
inflammatory bowel disease, diagnosed as chronic ulcerative 
colitis was noted.  It was noted that the veteran reported an 
episode of dysentery without rectal bleeding which occurred 
in 1952 while serving in Korea.  He stated that after several 
days the diarrheal illness ran its course and he had not 
further problems.  He related a second brief diarrheal 
illness in 1958.  He indicated that a diagnosis of 
inflammatory bowel disease was noted after the onset of 
bloody diarrhea in 1967.  He was treated medically for 
several years until a severe flare-up in 1982.  The veteran 
underwent a subtotal colectomy at that time.  He was found to 
have a small adenocarcinoma in the remaining portion of his 
rectum in 1991 and subsequently underwent an ileoproctostomy.  
The veteran reported that he averaged about nine semi-loose 
stools per 24 hours.  No rectal bleeding was reported and he 
did not use any significant antidiarrheal medications at the 
present time.  On rectal examination, normal sphincteric 
renal tone was noted.  The prostate was found to be within 
normal limits with no nodules.  His stool was light brown and 
hema-occult negative.  The diagnoses included chronic 
ulcerative colitis with the onset in 1967 requiring a 
subtotal colectomy in 1982 and an ileoproctostomy in 1991 for 
a small malignant polyp of the rectum.  The examiner opined 
that the onset of chronic ulcerative colitis occurred in 1967 
and was not related to the episodes of diarrhea during 
service.  

During the June 2002 Travel Board hearing, the veteran 
testified regarding his history of episodes of diarrhea 
during active service.  He indicated that he had no prior 
history of digestive or gastrointestinal problems prior to 
his military enlistment.  He stated that in 1967 he was 
diagnosed with ulcerative colitis.  

While the veteran has contended that his currently diagnosed 
inflammatory bowel disease originated in service, there is no 
medical evidence of record to support his contentions.  While 
the veteran has indicated that on two occasions he suffered 
from what he described as dysentery and there is a single 
notation of treatment for symptoms of diarrhea and vomiting 
contained in the service medical records, there is no 
evidence of a chronic disability associated therewith.  This 
is not confirmed by any objective evidence on file.  
Moreover, the symptoms and treatment appear to be acute and 
transitory and resolved without chronic residuals.  Post-
service medical evidence reflects that the veteran was first 
diagnosed with ulcerative colitis in 1967, several years 
after his discharge from active duty.  

The Board notes the medical statements of record from Dr. 
McElwee and Dr. McIntyre regarding the possible etiology of 
the veteran's current inflammatory bowel disease.  Dr. 
McElwee's indicated that an association was uncertain between 
his diarrheal episode during service and his currently 
diagnosed ulcerative colitis but that they could be medically 
related.  He later noted that such an association would seem 
medically marginal, at best.  Dr. McIntyre opined that a 
conclusion on any relationship between current ulcerative 
colitis and service would be purely speculative.  In this 
regard, it is noted that such opinions are not persuasive 
evidence in support of his claim because they are couched in 
the language of possibility rather than probability.  
Governing regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  

In addition, the Board has considered the veteran's 
statements and sworn testimony that his inflammatory bowel 
disease was incurred during active service.  Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his claim on appeal and his active duty 
service.  The veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of any current disorder, as well 
as to the medical causation of the claimed disabilities.  Id.  
In the absence of competent, credible evidence of a causal 
relationship, service connection is not warranted and must be 
denied.  


ORDER

Service connection for inflammatory bowel disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

